[Cite as State v. Flugga , 2011-Ohio-3807.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 11-CA-25
COREY FLUGGA

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Licking County Court of
                                               Common Pleas, Case No. 08 CR 00448


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         July 28, 2011


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


KENNETH W. OSWALT                              COREY FLUGGA, PRO SE
LICKING COUNTY PROSECUTOR                      Institutional Number 596-828
                                               P.O. Box 7010
BY: DANIEL H. HUSTON                           Chillicothe, Ohio 45601
Assistant Prosecutor
20 S. Second Street, Fourth Floor
Newark, Ohio 43055
Licking County, Case No. 11-CA-25                                                          2

Hoffman, P.J.


         {¶1}   Defendant-appellant Corey Flugga appeals the February 14, 2011

Judgment Entry entered by the Licking County Court of Common Pleas which denied

his Motion for De Novo Sentencing. The State of Ohio is plaintiff-appelle.

                                    STATEMENT OF THE CASE1

         {¶2}   Appellant was convicted of two counts of murder in 2009.           Appellant

appealed to this Court and we affirmed his convictions in State v. Flugga (October 19,

2009), Licking County Appeal No. 2009-CA-5, 2009-Ohio-5648.

         {¶3}   On September 23, 2009, Appellant filed a petition for post-conviction relief.

The trial court denied Appellant’s petition. Appellant also appealed that decision to this

Court and we affirmed the trial court’s decision in State v. Flugga (September 7, 2010),

Licking County App. No. 09-CA-140, 2010-Ohio-4237.

         {¶4}   Thereafter, Appellant filed a Motion for De Novo Sentencing on October

20, 2010, arguing his sentence needed to be corrected to reflect his two convictions for

murder should have been merged. The trial court denied his motion via Judgment Entry

filed February 14, 2011. It is from that judgment entry Appellant prosecutes this appeal,

assigning as error:

         {¶5}   “I. WHETHER THE TRIAL COURT ERRED IN DENYING THE

APPELLANTS MOTION FOR DE NOVO SENTENCING BASED ON THAT IT LACKED

JURISDICTION.

         {¶6}   “II. WHETHER THE TRIAL COURT ERRED IN DENYING THE

APPELLANTS MOTION BASED ON RES JUDICATA.”

1
    A rendition of the facts is unnecessary for our resolution of this Appeal.
Licking County, Case No. 11-CA-25                                                        3


                                                 II

       {¶7}   We address this assignment of error first as we find it dispositive of this

Appeal pursuant to the two-issue rule.

       {¶8}   We find the trial court correctly determined Appellant’s claim for relief was

barred by the doctrine of res judicata; not just once, but twice. Appellant could have

raised this argument in his first direct appeal but did not. Furthermore, Appellant did

raise this issue on appeal from denial of his prior post-conviction relief petition. This

court specifically found the issue was barred by res judicata then and still is now.

       {¶9}   Appellant’s attempts to resurrect this issue by merely changing the title on

the motion and asserting his original sentence is void. We find his argument without

merit. The trial court correctly denied Appellant’ motion based upon the doctrine of res

judicata.

       {¶10} Appellant’s second assignment of error is overruled.

                                                 I

       {¶11} Based upon our disposition of Appellant’s second assignment of error,

Appellant’s first assignment of error is moot.
Licking County, Case No. 11-CA-25                                                  4


      {¶12} The judgment of the trial court is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Sheila G. Farmer __________________
                                            HON. SHEILA G. FARMER


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY
Licking County, Case No. 11-CA-25                                                   5


             IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
COREY FLUGGA                               :
                                           :
       Defendant-Appellant                 :         Case No. 11-CA-25


       For the reasons set forth in our accompanying Opinion, the judgment of the

Licking County Court of Common Pleas is affirmed. Costs to Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Sheila G. Farmer __________________
                                           HON. SHEILA G. FARMER


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY